Citation Nr: 1311664	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  09-11 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 

2.  Entitlement to an effective date earlier than January 2, 2007, for the assignment of a total temporary evaluation based on a need for convalescence for the service-connected posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to the service-connected PTSD and its associated medications.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1970.

The Veteran's earlier effective date claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which assigned a total temporary evaluation based on a need for convalescence for the service-connected PTSD, from January 2, 2007, to March 1, 2007.  In his November 2007 Notice of Disagreement (NOD), the Veteran requested an earlier effective date for this assignment.  The Veteran then subsequently perfected a timely appeal of this issue.

The Veteran's service connection claim comes before the Board on appeal from a November 2007 rating decision of the RO in St. Louis, Missouri, which denied the benefit sought on appeal.  The Veteran then perfected a timely appeal of this issue.

The Veteran's TDIU claim comes before the Board on appeal from a December 2008 rating decision of the RO in St. Louis, Missouri, which denied the benefit sought on appeal.  The Veteran submitted a NOD in September 2009.  To date, the RO has not issued a Statement of the Case (SOC) on this issue.

The Veteran's Virtual VA paperless claims file was also reviewed and considered in preparing this remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.  

Regarding the TDIU claim, the RO denied this claim in the December 2008 rating decision.  The Veteran submitted a NOD in September 2009.  To date, the RO has not responded to this NOD with a SOC addressing this issue.  The Board finds that this claim must be remanded for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Regarding the remaining two issues, following the last RO adjudication of the claims, additional VA treatment records were added to the Veteran's paper claims file.  These records are relevant to the claims currently on appeal and have not been reviewed by the RO.  Thus, the Board sent the Veteran and his representative a letter in February 2013 asking whether the Veteran waived his right to have the RO consider this additional evidence in the first instance.  In March 2013, the Veteran responded with a letter stating that he wanted his claims remanded back to the Agency of Original Jurisdiction (AOJ) for review of the additional evidence.  Thus, the Board is remanding the claims for a review of the newly received evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2012); Disabled American Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC addressing the Veteran's claim of entitlement to a TDIU.  Notify the Veteran of his appeal rights and that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeal of this claim.

2.  Review all evidence received, to include the evidence contained in the Veteran's Virtual VA and paper claims files, since the last prior adjudication of the remaining claims.  After conducting any additional development deemed necessary, e.g., obtaining a VA examination or medical opinion, readjudicate the Veteran's claims.  If the determinations remain unfavorable to the Veteran, then issue a Supplemental SOC (SSOC) to the Veteran and his representative.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


